           Case 1:20-cv-00169-KPF Document 24 Filed 01/13/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

ERIC YOUNG, ADAM KURTZ, and
DAVID CRYSTAL on behalf of themselves
and all others similarly situated,

                          Plaintiffs,       No. 20 Civ. 00169 (KPF)
                                            ECF Case
      v.

IFINEX INC., BFXNA INC., BFXWW
INC., TETHER HOLDINGS LIMITED,
TETHER LIMITED, DIGFINEX INC.,
TETHER OPERATIONS LIMITED,
TETHER INTERNATIONAL LIMITED,
AND JOHN DOES 1-50,
                         Defendants.

DAVID LEIBOWITZ, BENJAMIN
LEIBOWITZ, JASON LEIBOWITZ,
AARON LEIBOWITZ, and PINCHAS
GOLDSHTEIN,                                  No. 19 Civ. 09236 (KPF)
                                             ECF Case
                          Plaintiffs,

      v.

IFINEX INC., BFXNA INC., BFXWW
INC., TETHER HOLDINGS LIMITED,
TETHER OPERATIONS LIMITED,
TETHER LIMITED, TETHER
INTERNATIONAL LIMITED, DIGFINEX
INC., PHILIP G. POTTER, GIANCARLO
DEVASINI, LUDOVICUS JAN VAN DER
VELDE, REGINALD FOWLER, CRYPTO
CAPITAL CORP., and GLOBAL TRADE
SOLUTIONS AG,
                         Defendants.


                       NOTICE OF MOTION TO APPOINT
               KIRBY MCINERNEY LLP AND THE RADICE LAW FIRM
                         AS INTERIM LEAD COUNSEL
         Case 1:20-cv-00169-KPF Document 24 Filed 01/13/20 Page 2 of 3



       PLEASE TAKE NOTICE that Plaintiffs Eric Young, Adam Kurtz, and David Crystal,

through their undersigned attorneys, pursuant to Federal Rule of Civil Procedure 23(g), will and

do hereby move this Court before The Honorable Katherine Polk Failla, Courtroom 618, at the

United States Courthouse for the Southern District of New York, Thurgood Marshall Courthouse,

40 Foley Square, at a time and date to be set by the Court, for entry of an order appointing as

Interim Class Counsel the firms of Kirby McInerney LLP and The Radice Law Firm, P.C.

(collectively, “Movants”).

       Please take further notice, that, in support of this motion, Movants rely on this Notice of

Motion, the accompanying Memorandum of Law, and the Declaration of Karen M. Lerner with

attached exhibits, and all other papers and proceedings had herein.




                                                2
        Case 1:20-cv-00169-KPF Document 24 Filed 01/13/20 Page 3 of 3



Dated: January 13, 2020              KIRBY MCINERNEY LLP

                                     /s/ Karen M. Lerner
                                     Karen M. Lerner
                                     David E. Kovel
                                     Thomas W. Elrod
                                     Anthony E. Maneiro
                                     250 Park Avenue, Suite 820
                                     New York, New York 10177
                                     Telephone: (212) 371-6600
                                     Email: klerner@kmllp.com
                                            dkovel@kmllp.com
                                            telrod@kmllp.com
                                            amaneiro@kmllp.com

                                     RADICE LAW FIRM, P.C.

                                     /s/ John Radice
                                     John Radice
                                     April Lambert
                                     Natasha Fernandez-Silber
                                     475 Wall Street
                                     Princeton, New Jersey 08540
                                     Telephone: (646) 245-8502
                                     E-mail: jradice@radicelawfirm.com
                                              alambert@radicelawfirm.com
                                              nsilber@radicelawfirm.com

                                     Counsel for Plaintiffs Eric Young, Adam Kurtz,
                                     and David Crystal




                                      3
